Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is response to application filed on 5/10/2019.
Claims 24-43 are pending in this Office Action. Claims 24, 35, and 43 are independent claims.

Priority
Applicant’s claim for the benefit of a continuation of 14/735053, filed 06/09/2015, now U.S. Patent #10,334,071, which claims for the benefit of a continuation of 13/453650, filed 04/23/2012, which is a continuation of 11/621924, filed 01/10/2007, now U.S. Patent #8,166,061 which claims priority from provisional application 60/757397, filed 01/10/2006, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) received on 5/10/2019 is in compliance with provisions of 37 CFR 1.97.   Accordingly, the Information Disclosure Statement(s) are being considered by the examiner except where lined through.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,166,061. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
Claims 1 of Patent No. 8,166,061contain every element of claims 24, 35, 43 of the instant application and thus anticipates the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.
Claim 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,334,071. Although the claims at issue are they are substantially similar in scope and they use the same limitations.
Claims 1 of Patent No. 10,334,071 contain every element of claims 24, 35, 43 of the instant application and thus anticipates the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.

Since the difference of the claimed subject matters in scope is de minims and unrelated to the overall aesthetic appearance of the claims being compared; and it would have been obvious for one of ordinary skill in the art, at the time the invention was made to remove intended limitations from the claims for the purpose to extend a more broader coverage of the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
the at least one second user in a portion of an interface ", it is unclear what “the at least one second user” and “a portion of an interface” is referring to.
Claims 28, 29, 31, 32, 33, 37, 38, 40, 41, recite the limitation " the at least one second user ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the subset".  There is insufficient antecedent basis for this limitation in the claim. It appears that Claim 40 is intended to depend on Claim 39 instead of Claim 41.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 does not further limit any claim limitation in claim 24. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 35-42 are rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter. 


Claims 35-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because there is no evidence in the specification that a term or phrase, which may be interpreted as software, hardware or combinations thereof necessarily, includes hardware (memory, processor), it should be interpreted in its broadest reasonable sense as software. In addition, all elements of the claims such as “identifying…", “obtaining…”, “determining…”, and “generating…” are not physical structural element, but instead application program, or software. Since a computer program is merely a set of instructions capable of being executed by a computer without the necessary physical articles or objects to constitute a machine or a manufacture and does not fall within a statutory category of invention. 
Claims 36-42 are also rejected under 35 U.S. C 101 because they fail to resolve the deficiencies of claim 35.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 24-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Granito (US 2006/0259474, hereinafter Granito) in view of Stochosky (US 2005/0004985, hereinafter Stochosky).

As to Claim 24, Granito teaches A computer-implemented method for distributing published content among users of a social network, the method comprising: 
identifying a first electronic content item published by a first user of a social network, the first user being linked to a plurality of second users within the social network; obtaining a second electronic content item published by the first user, the second electronic content item being published subsequent to the first electronic content item (Figs. 2-5B, Para. 0003, 0006-0013, 0041-0044, The stored electronic content associated with each user in the first set is searched, and a second set of users that includes users in the first set with stored electronic content that satisfies the specified search criterion is identified. An indication of the identified users within the second set is provided. The stored electronic content for a user in the first set may include an electronic message indicating the availability of the user to send and receive electronic messages. The electronic message may include audio data, video data, graphical data, or text. The stored electronic content for a user may be an indication of the 
determining a content type associated with the second electronic content item, the determined content type being associated with a corresponding indicator, the corresponding indicator comprising at least one of a digital image, animated content, or a hyperlink associated with the second electronic content item (Fig. 7, Para. 0005, 0046, 0066, 0076, RSS feeds of interest to the user such as an online journal of the user, an away message of the user, a profile of the user, media files of interest to the user, a playlist specifying an order in which the user listens to or watches the media files, recent communications sent and received by the user. If the electronic content describing the selected user includes a hyperlink, information located at the hyperlink may be accessed and included as part of the electronic content); and 
generating an electronic command to transmit information identifying the first user and the corresponding indicator to a device of at least one of the second users, the information instructing the device to present a graphic representing the corresponding indicator to the at least one second user on a portion of an interface of the device (Fig. 7, Para. 0041-0043, 0046, 0049, 0057, 0069-0071, 0076, In addition, the away message may include an indication of the availability of the user to send and receive instant messages. Furthermore, the away message may be identifiable by a title that may be considered to be part of the away message. In one implementation, the away message may include a profile of the transferred to the client device 108b for processing or for presentation to a user of the client device 108b. In another implementation, an icon may be displayed next to one of the identifiers 210a-210h to indicate that a corresponding user has made available self-descriptive information. The self-descriptive information may include a profile of the other user, an electronic message describing the user, or an electronic message indicating the availability of the other user to send and receive instant messages. The electronic content can be accessed by selecting the hyperlink associated with the electronic content). 
Granito teaches a graphical icon may be displayed in proximity to the identifier of the at least one user within the list of identifiers (Para. 0018), but is silent regarding to a graphic representing the corresponding indicator.
Stochosky teaches a graphic representing the corresponding indicator (Fig. 4A) as well as to interact with the graphic such that the second electronic content is visible (Fig. 4B).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Granito with the teachings Stochosky to provide supplemental content information for display at the recipient peer and content previews (Stochosky Abstract).


Granito teaches  The computer-implemented of claim 24, wherein the corresponding indicator comprises at least one of a digital image, animated content, or a hyperlink associated with the second electronic content (Fig. 7, Para. 0005, 0066, 0076). 

As to Claim 26, Granito teaches The computer-implemented of claim 24, wherein the at least one processor is further operative with the instructions to access permission data associated with the first user, the permission data comprising a publication permission established by the first user (Para. 0058). 

As to Claim 27, Granito teaches The computer-implemented of claim 26, wherein the at least one processor is further operative with the instructions to access permission data associated with the first user, the permission data comprising a publication permission established by the first user, to identify at least one content type permitted for presentation to at least one second user (Para. 0043, 0058). 

As to Claim 28, Granito teaches The computer-implemented of claim 26, wherein the at least one processor is further operative with the instructions to: determine whether the second electronic content conforms to the publication permission; and when the second electronic content conforms to the at least one publication permission, generate the electronic command to transmit the information identifying the first user and the corresponding indicator to the device of the at least one second user (Para. 0043, 0058). 

Granito teaches The computer-implemented of claim 26, wherein: the publication permission identifies at least one content type suitable for presentation to the at least one second user; and at least one processor is further operative with the instructions to: determine that the at least one suitable content type includes the content type of the second electronic content; and in response to the determination, generate the electronic command to transmit the information identifying the first user and the corresponding indicator to the device of the at least one second user (Figs. 4, 5A-5B, Para. 0043, 0054, 0055, 0058). 

As to Claim 30, Granito teaches The computer-implemented of claim 26, wherein the publication permission identifies a subset of the second users permitted to access at least one of the second electronic content or the content type associated with the second electronic content (Figs. 5A-5B, Para. 0043, 0054, 0058). 

As to Claim 31, Granito teaches The computer-implemented of claim 30, wherein at least one processor is further operative with the instructions to: determine that the subset includes the at least one second user; and in response to the determination, generate the electronic command to transmit the information identifying the first user and the corresponding indicator to the device of the at least one second user (Fig. 7, Para. 0041-0043, 0049, 0057-0058, 0069-0071). 

As to Claim 32, Granito teaches  The computer-implemented of claim 24, wherein the at least one processor is further operative with the instructions to: receive, from the device, information indicative of a selection of the corresponding indicator by the first user; access the 

As to Claim 33, Granito teaches The computer-implemented of claim 24, wherein: the at least one processor is further operative with the instructions to generate an electronic command to transmit at least a portion of the second electronic content to the device; and the transmitted information further instructs the device to present the portion of the second electronic content to the at least one second user concurrently with the corresponding indicator (Fig. 7). 

As to Claim 34, Granito teaches The computer-implemented of claim 24, wherein the at least one processor is further operative with the instructions to generate a second electronic command to transmit the information to devices of the plurality of second users, the second information instructing the second devices to present the corresponding indicator to corresponding ones of the second users (Fig.4, Para.0044, 0056). 

As to claim 35, recites “a system” with similar limitations to claim 24 and is therefore rejected for the same reasons as discussed above.
As to claims 36-42, recite “a system” with similar limitations to claims 27-32, 34 respectively and are therefore rejected for the same reasons as discussed above.

As to claim 43, recites “a non-transitory computer-readable medium” with similar limitations to claim 24 and is therefore rejected for the same reasons as discussed above.
Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                            4/1/2021